This opinion is subject to administrative correction before final disposition.




                               Before
                 HUTCHISON, TANG, and LAWRENCE,
                     Appellate Military Judges.

                        _________________________

                    In Re Shanon L. BEST
          Master Chief Hospital Corpsman (E-9), U.S. Navy
                             Petitioner


                          UNITED STATES
                             Respondent

                             No. 201600134

                          Decided: 14 June 2019.

 Review of Petition for Extraordinary Relief in the Nature of a Writ of
 Habeas Corpus. Military Judge: Captain Robert J. Crow, JAGC, USN.
 Sentence adjudged 4 November 2015 by a general court-martial con-
 vened at Naval Air Station Jacksonville, Florida, consisting of officer
 members. Sentence approved by convening authority: confinement for
 30 years and a dishonorable discharge.

 For Appellant: Lieutenant R. Andrew Austria, JAGC, USN.

 For Appellee: Lieutenant Clayton S. McCarl, JAGC, USN

 Senior Judge HUTCHISON delivered the opinion of the Court, in which
 Senior Judge TANG and Judge LAWRENCE joined.

                        _________________________

               PUBLISHED OPINION OF THE COURT
                        _________________________
                             In Re Best, No. 201600134


HUTCHISON, Senior Judge:
    Petitioner, a member of the U.S. Navy confined at the United States Disci-
plinary Barracks, Fort Leavenworth, Kansas, seeks extraordinary relief from
this court in the nature of a writ of habeas corpus under the All Writs Act, 28
U.S.C. § 1651(a). Petitioner claims that his immediate release from confine-
ment is required in light of the Court of Appeals for the Armed Forces’ (CAAF)
decision in United States v. Mangahas, 77 M.J. 220 (C.A.A.F. 2018), because
he was improperly convicted of charges for which the statute of limitations had
expired. In the alternative, he seeks a rehearing so that he may properly raise
the issue of the expired statute of limitations in light of Mangahas.
    We disagree. We find that while we have jurisdiction to consider this peti-
tion, the CAAF’s ruling in Mangahas is one of procedure and therefore without
retroactive effect to a case which had already completed direct appellate re-
view. As such, petitioner is not entitled to relief.

                                  I. BACKGROUND

    Petitioner was charged with, inter alia, two specifications of raping his
stepdaughter, LN, over the course of several years, beginning when she was a
child. Charge I, Specification 1, alleged rape on divers occasions between 5 De-
cember 1999 and 4 December 2003, when LN was between the ages of 12 and
16, and Charge I, Specification 2, alleged rape on divers occasions between 5
December 2003 and 30 September 2007, after LN had turned 16. The sworn
charges were received by the officer exercising summary court-martial juris-
diction on 3 April 2015.
   On 4 November 2015, a panel of officer members sitting as a general court-
martial convicted petitioner, contrary to his pleas, of two specifications of rape
and one specification of obstruction of justice, in violation of Articles 120 and
134, Uniform Code of Military Justice (UCMJ), 10 U.S.C. § 920 (2000) and 10
U.S.C. § 934 (2012), 1 respectively. The convening authority (CA) approved the
adjudged sentence of 30 years’ confinement and a dishonorable discharge and,
with the exception of the dishonorable discharge, ordered it executed.
    On direct appeal, after considering the assignments of error raised by peti-
tioner and conducting our own review under Articles 59 and 66, UCMJ, we



    1 Unless otherwise indicated, all citations to the UCMJ are to articles in effect in
2015. Several articles were substantially revised or, in the case of Article 71, entirely
repealed by the Military Justice Act of 2016. These revised articles, which are printed
in 2019 edition of the Manual for Courts-Martial, are generally applicable only to cases
referred to court-martial on or after 1 January 2019.


                                           2
                           In Re Best, No. 201600134


affirmed the findings and sentence. United States v. Best, 2017 CCA LEXIS
345 (N-M. Ct. Crim. App. 2017) (unpub. op.). The petitioner sought review of
his case at the CAAF, which was denied. United States v. Best, 77 M.J. 20
(C.A.A.F. 2017). He then petitioned the Judge Advocate General of the Navy
for a new trial pursuant to Article 73, UCMJ, which was also denied.
   Petitioner remains confined at the United States Disciplinary Barracks,
Fort Leavenworth, Kansas, with a normal release date of 2 November 2045.
The petitioner’s dishonorable discharge has not yet been executed.

                                II. DISCUSSION

A. Jurisdiction
    “Every federal appellate court has a special obligation to satisfy itself . . .
of its own jurisdiction.” Loving v. United States, 62 M.J. 235, 239 (C.A.A.F.
2005) (alteration in original) (internal quotation marks omitted) (quoting
Bender v. Williamsport Area Sch. Dist., 475 U.S. 534, 541 (1986)). In evaluating
our jurisdiction, we begin with the Constitution, recognizing that this court
was established by Congress acting under Article I. Loving, 62 M.J. at 239.
“Article I courts are courts of special jurisdiction created by Congress that can-
not be given the plenary powers of Article III courts. The authority of the Arti-
cle I court is not only circumscribed by the Constitution, but limited as well by
the powers given to it by Congress.” Id. (citation omitted).
    Our sister courts’ decisions in Chapman v. United States, 75 M.J. 598 (A.F.
Ct. Crim. App. 2016), and Gray v. Belcher, 70 M.J. 646, 647 (Army Ct. Crim.
App. 2012), analyzed Loving and the Supreme Court’s decision in United States
v. Denedo, 556 U.S. 904 (2009), and concluded that they were without jurisdic-
tion to entertain writs of habeas corpus after a court-martial was final under
Article 76, UCMJ. We directed the parties to specifically brief whether we have
jurisdiction to consider this petition.
    In order to determine whether we have proper jurisdiction over the present
petition, we first analyze the sources of our authority, including the All Writs
Act, 28 U.S.C. § 1651, and our statutory jurisdiction provided by Article 66,
UCMJ. We then examine Article 76, UCMJ, to determine whether the peti-
tioner’s court-martial is final.

   1. The All Writs Act
    The All Writs Act authorizes “all courts established by Act of Congress [to]
issue all writs necessary or appropriate in aid of their respective jurisdictions
and agreeable to the usages and principles of law.” 28 U.S.C. § 1651(a); see also
Denedo, 556 U.S. at 911; RULE FOR COURTS-MARTIAL (R.C.M.) 1203(b), MAN-
UAL FOR COURTS-MARTIAL, UNITED STATES (2016 ed.), Discussion. “[M]ilitary



                                        3
                              In Re Best, No. 201600134


courts, like Article III tribunals, are empowered to issue extraordinary writs
under the All Writs Act.” LRM v. Kastenberg, 72 M.J. 364, 367 (C.A.A.F. 2013)
(alteration in original) (quoting Denedo, 556 U.S. at 911). The All Writs Act
does not, however, provide “an independent grant of jurisdiction, nor does it
expand [our] existing statutory jurisdiction.” Id.

    2. Statutory jurisdiction
    We first look to Article 66, UCMJ, which establishes the subject matter
jurisdiction for the military courts of criminal appeals. Article 66(b) states,
        The Judge Advocate General shall refer to a Court of Criminal
        Appeals the record in each case of trial by court-martial—(1) in
        which the sentence, as approved, extends to death, dismissal of
        a commissioned officer, cadet, or midshipman, dishonorable or
        bad-conduct discharge, or confinement for one year or more; and
        (2) except in the case of a sentence extending to death, the right
        to appellate review has not been waived or an appeal has not
        been withdrawn under section 861 of this title (article 61).
(Emphasis added). Indeed, this case was previously referred to our court pur-
suant to this provision, and we affirmed petitioner’s conviction. Best, 2017 CCA
LEXIS 345. As his appeal to CAAF was denied, Best, 77 M.J. 20, there is a final
judgment as to the legality of the proceedings under Article 71, UCMJ. 2 How-
ever, our superior court explained that a final judgment, under Article 71,
UCMJ, is distinct from “finality” under Article 76, UCMJ. Loving, 62 M.J. at
240. “[F]inality under Article 76 [is] the terminal point in the proceedings
[while] ‘a final judgment as to the legality of the proceedings’ under Article
71(c)(1) . . . establishes the point of completion of the direct legal review.” Id.
    In Loving, a death penalty case, the CAAF determined that the military
courts had jurisdiction over habeas corpus petitions after final judgment but
before the case is final under Article 76, UCMJ. “As finality under Article 76
is the terminal point for proceedings within the court-martial and military jus-
tice system, . . . jurisdiction continues until a case is final.” Id. The court held
that because Article 76, UCMJ, required that the President approve a death
sentence before the sentence is final, and the President had not yet done so,
the case was not final and the court had jurisdiction. “Implicit in this conclu-
sion was that if the proceedings were final under Article 76, UCMJ, the mili-
tary courts would not have jurisdiction.” Chapman, 75 M.J. at 600.




    2 Article 71(c)(1) provides in pertinent part, “A judgment as to legality of the pro-
ceedings is final in such cases when review is completed by a Court of Criminal Appeals
and . . . a petition [for review] is rejected by the Court of Appeals for the Armed Forces.”


                                             4
                           In Re Best, No. 201600134


    In Chapman, the Air Force Court of Criminal Appeals held that it was
without jurisdiction to entertain Chapman’s writ of habeas corpus because his
court-martial had “completed direct review under Article 71, UCMJ, and [was]
final under Article 76, UCMJ.” Id. (citing Gray, 70 M.J. at 647). The court also
relied on the Supreme Court’s decision in Denedo. In Denedo, the Court con-
cluded that military courts have jurisdiction over writs of error coram nobis
even after the proceedings are final pursuant to Article 76, UCMJ, because “an
application for the writ is properly viewed as a belated extension of the original
proceeding during which the error allegedly transpired.” 556 U.S. at 912-13.
But because a habeas corpus petition is not an extension of the direct appeal,
the Air Force court concluded that Denedo’s rationale does not apply and does
not extend habeas jurisdiction beyond the finality of Article 76, UCMJ.
    The Army Court of Criminal Appeals reached a similar holding in Gray. In
Gray, the court rejected Gray’s petition for habeas relief because his court-mar-
tial had completed direct review and there was a final judgment as to the le-
gality of the proceedings under Article 71, UCMJ. Unlike Loving, however, the
President had approved his death penalty and ordered it executed, so the case
was final under Article 76, UCMJ. Gray, 70 M.J. at 647. The court went on to
explain that it had jurisdiction to hear a coram nobis petition, but that Gray
did not meet the stringent requirements for such a petition because he had
another remedy besides coram nobis—habeas relief from the Article III courts.
Id.
    We find Chapman and Gray compelling, yet in direct conflict with estab-
lished precedent of this court. In Fisher v. Commander, 56 M.J. 691 (N-M. Ct.
Crim. App. 2001)—decided before Loving and Denedo—we held that Article 76,
UCMJ, was not a bar to habeas jurisdiction under the All Writs Act. In so hold-
ing, we relied on Dew v. United States, 48 M.J. 639, 647 (Army Ct. Crim. App.
1998). Fisher, 56 M.J. at 693. However, the “expansive approach [to jurisdic-
tion] taken in . . . Dew” has been repudiated by the CAAF in United States v.
Arness, 74 M.J. 441, 443 (C.A.A.F. 2015). Therefore, in light of Arness, Loving,
and Denedo, and our sister courts’ holdings in Chapman and Gray, we question
the continued viability of our holding in Fisher. But, because we conclude that
the petitioner’s case was not final pursuant to Article 76, UCMJ, it is distin-
guishable from Fisher, Chapman, and Gray. As a result, we have no occasion
to revisit our holding in Fisher here, since “it is . . . unnecessary to the resolu-
tion of this case,” and to do so “would constitute an advisory opinion.” United
States v. Hamilton, 78 M.J. 335, 342 (C.A.A.F. 2019).




                                         5
                             In Re Best, No. 201600134


    3. “Finality” under Article 76
    Article 76, UCMJ, states, in pertinent part:
        The appellate review of records of trial provided by this chapter,
        the proceedings, findings, and sentences of courts-martial as ap-
        proved, reviewed, or affirmed as required by this chapter, and
        all dismissals and discharges carried into execution under sen-
        tences by courts-martial following approval, review, or affirma-
        tion as required by this chapter, are final and conclusive.
(Emphasis added). In Loving, the CAAF looked to Article 71(a), which requires
approval by the President before a capital sentence can be executed, in deter-
mining that a “capital case is final with[in] the meaning of Article 76 only after
the President, acting under Article 71(a), approves it.” 62 M.J. at 240. The
court held that “[o]nly after there is ‘a final judgment as to the legality of the
proceedings’ is a sentence ripe for execution—that is ripe for ‘approval’ under
either Article 71(a) (as to a death sentence) or Article 71(b) (as to dismissal or
punitive discharge).” Id. at 243.
     Loving dealt with a death sentence, so the Article 71(a), UCMJ, require-
ment that the President approve a death sentence before it is ripe for execution
guided their reasoning. The petitioner here, on the other hand, was not sen-
tenced to death, so we must look elsewhere to determine whether his sentence
is final for Article 76, UCMJ, purposes. We need look no further than the plain
text of Article 76, which declares final and conclusive only sentences, including
discharges, “carried into execution under sentences by courts-martial following
approval, review, or affirmation” as required by the UCMJ. 10 U.S.C. § 876
(emphasis added).
    We now look to the petitioner’s sentence. As discussed supra, the petitioner
was sentenced to 30 years’ confinement and a dishonorable discharge. The con-
vening authority ordered the confinement executed, but, consistent with Arti-
cle 71(c)(1) 3 and R.C.M. 1113(c), did not order the dishonorable discharge exe-
cuted. The Department of the Navy allows punitive discharges to be executed




    3 “If a sentence extends to death, dismissal, or a dishonorable or bad-conduct dis-
charge . . . that part of the sentence extending to death, dismissal, or a dishonorable or
bad-conduct discharge may not be executed until there is a final judgment as to the
legality of the proceeding . . . .”




                                            6
                            In Re Best, No. 201600134


only after the completion of both direct appellate review and the initial clem-
ency review. 4 The initial clemency review for prisoners with an approved sen-
tence to confinement for 30 years or more occurs only after the prisoner serves
at least 10 years of confinement. 5 As the petitioner has not had his initial clem-
ency review, the government concedes that his dishonorable discharge has not
yet been executed. 6 Since the dishonorable discharge has not been “executed,”
the case is not final under Article 76. See Loving, 62 M.J. at 244 (“But this case
is not final under Article 76 because the President has not ordered the sentence
executed.”); Chapman, 75 M.J. at 602 (case is final under Article 76, UCMJ,
when “all portions of the sentence have been ordered executed”).
    Since petitioner’s court-martial is not final under Article 76, we retain ju-
risdiction to consider his petition for habeas corpus. Accordingly, we turn to
the merits of his petition.

B. Retroactivity of United States v. Mangahas
    In determining whether petitioner is entitled to relief, we are mindful that
issuance of a writ is “a drastic remedy that should be used only in truly ex-
traordinary situations.” Aviz v. Carver, 36 M.J. 1026, 1028 (N-M. Ct. Crim.
App. 1993). The petitioner has the heavy burden of establishing a “clear and
indisputable right to the requested relief.” Denedo v. United States, 66 M.J.
114, 126 (C.A.A.F. 2008) (citing Cheney v. United States Dist. Court, 542 U.S.
367, 381 (2004)).
   At the time of petitioner’s offenses, Article 43 provided:
            (a) A person charged with absence without leave or missing
         movement in time of war, or with any offense punishable by
         death, may be tried and punished at any time without limitation.
            (b)(1) Except as otherwise provided in this section (article), a
         person charged with an offense is not liable to be tried by court-
         martial if the offense was committed more than five years before


   4 Sec’y of the Navy, SECNAVINST 5815.3J, Dep’t of the Navy Clemency and Parole
Systems at ¶ 415 (2003) (“Approved, unsuspended punitive discharges . . . will not be
executed until the initial mandatory clemency review . . . has been completed or
waived[.]”).
   5   Id. at ¶ 403(d)(3); Dep’t of Defense, DODI 1325.07, Admin. of Military Corr. Fa-
cilities and Clemency and Parole Auth., 25-26, 28 (Change 3, 2018). See also Govern-
ment Answer of 1 Apr 19 at 4.
   6   See Government Answer of 1 Apr 19 at 4.




                                          7
                             In Re Best, No. 201600134


        the receipt of sworn charges and specifications by an officer ex-
        ercising summary court-martial jurisdiction over the command.
10 U.S.C. § 843 (1986) (emphasis added). 7
    In 1997, Article 120, UCMJ, clearly included in its language a maximum
punishment of death. 10 U.S.C. § 920 (1997). However, the Supreme Court in
Coker v. Georgia, 433 U.S. 584 (1977), had already held that the death sentence
was an unconstitutional punishment for the offense of rape. 8 Id. at 592. Despite
this Supreme Court precedent, the CAAF had interpreted Article 43 to exempt
rape from the five-year statute of limitations because, under the UCMJ, rape
was an “offense punishable by death.” See Willenbring v. Neurauter, 48 M.J.
152, 178, 180 (C.A.A.F. 1998). In Mangahas, on an interlocutory appeal, the
CAAF specified the following issue:
        In light of Coker v. Georgia, and United States v. Hickson, 22
M.J. 146, 154 n.10 (C.M.A. 1986), was the offense of rape of an
        adult woman, a violation of Article 120 UCMJ, 10 U.S.C. § 920
        (Supp. II 1997), a crime punishable by death within the meaning
        of Article 43, UCMJ, 10 U.S.C. § 843 (1994).




    7In 2006, Congress amended Article 43(a). At the time of petitioner’s court-martial,
Article 43(a) provided:
            (a) A person charged with absence without leave or missing move-
        ment in time of war, with murder, rape, or rape of a child, or with any
        other offense punishable by death, may be tried and punished at any
        time without limitation.
    8 Kennedy v. Louisiana, 554 U.S. 407 (2008), likewise invalidated the death penalty
as a permissible punishment for the crime of rape of a child. Kennedy had not been
decided at the time of the offenses alleged in Charge I, Specification 1. Coker only found
that the death penalty for rape of an adult woman was unconstitutional. Coker, 433
U.S. at 597. As a result, no precedent from the Supreme Court or from CAAF pro-
scribed the death penalty for rape of a child at the time the petitioner first raped LN.
Arguably, therefore, the CAAF’s holding in Mangahas—that the five-year statute of
limitations in Article 43, UCMJ, applied because the Supreme Court’s holding in Coker
came “decades prior” to Mangahas’ alleged crime—does not necessarily apply to the
petitioner’s misconduct in Specification 1. Mangahas, 77 M.J. at 223. We need not de-
cide today, however, the full extent of the CAAF’s holding in Mangahas and whether
it applies to crimes such as the petitioner’s. We reach this conclusion, because even
assuming CAAF’s holding in Mangahas applies to Specification 1, we conclude it does
not apply retroactively.




                                            8
                            In Re Best, No. 201600134
77 M.J. at 222 (internal citation omitted). The court answered the specified
issue in the negative, expressly overruling Willenbring and dismissing as time-
barred the rape charge brought against the appellant in Mangahas eighteen
years after the alleged incident. Id.
    The petitioner now seeks to have this court apply Mangahas retroactively
to bar prosecution for his offenses, arguing that in deciding Mangahas, the
CAAF created a new substantive rule of constitutional law that applies retro-
actively. See Montgomery v. Louisiana, 136 S. Ct. 718, 728 (2016) (“[C]ourts
must give retroactive effect to new substantive rules of constitutional law.”);
Teague v. Lane, 489 U.S. 288 (1989) (establishing the framework for determin-
ing whether a new rule has retroactive application). Because he was charged
in 2015 for offenses that occurred between 1999 and 2007, applying Mangahas
retroactively would place his conduct outside the default five-year statute of
limitations at the time he was charged.
    We find, consistent with the United States District Court for the District of
Kansas, 9 that CAAF’s holding in Mangahas creates a new rule of procedure,
rather than a substantive rule of constitutional law, and it therefore does not
apply retroactively to provide petitioner relief. When a decision results in a
new rule, “that rule applies to all criminal cases still pending on direct review,”
but “[a]s to convictions that are already final . . . the rule applies only in limited
circumstances.” Schriro v. Summerlin, 542 U.S. 348, 351 (2004). As we noted
above, because there has been a final judgment as to the legality of the pro-
ceedings under Article 71, UCMJ, the petitioner’s case has completed direct
review. In Teague, the Supreme Court established a roadmap for analyzing
retroactive application of new rules. The Court noted two exceptions to this
general bar on retroactivity. 489 U.S. at 311-12. In Schriro, the Supreme Court
succinctly explained the Teague analysis as follows:
       New substantive rules generally apply retroactively. This in-
       cludes decisions that narrow the scope of a criminal statute by
       interpreting its terms, as well as constitutional determinations
       that place particular conduct or persons covered by the statute
       beyond the State’s power to punish. Such rules apply retroac-
       tively because they necessarily carry a significant risk that a de-
       fendant stands convicted of an act that the law does not make
       criminal or faces a punishment that the law cannot impose upon
       him.




   9  See Nixon v. Hilton, No. 18-3139-JWL, 2018 U.S. Dist. LEXIS 183106 (D. Kan.
Oct. 25, 2018) (unpub. op.).


                                          9
                           In Re Best, No. 201600134


           New rules of procedure, on the other hand, generally do not
       apply retroactively. They do not produce a class of persons con-
       victed of conduct the law does not make criminal, but merely
       raise the possibility that someone convicted with use of the in-
       validated procedure might have been acquitted otherwise. Be-
       cause of this more speculative connection to innocence, we give
       retroactive effect to only a small set of watershed rules of crimi-
       nal procedure implicating the fundamental fairness and accu-
       racy of the criminal proceeding. That a new procedural rule is
       fundamental in some abstract sense is not enough; the rule must
       be one without which the likelihood of an accurate conviction is
       seriously diminished. This class of rules is extremely narrow,
       and it is unlikely that any . . . ha[s] yet to emerge.
Schriro, 542 U.S. at 351-52 (alterations and emphasis in original) (citations
and internal quotation marks omitted). The determination of retroactive ap-
plication depends largely “on whether the new rule itself has a procedural func-
tion or a substantive function—that is, whether it alters only the procedures
used to obtain the conviction, or alters instead the range of conduct or class of
persons that the law punishes.” Welch v. United States, 136 S. Ct. 1257, 1266
(2016). “A rule is substantive rather than procedural if it alters the range of
conduct or the class of persons that the law punishes. In contrast, rules that
regulate only the manner of determining the [Petitioner’s] culpability are pro-
cedural.” Schriro, 542 U.S. at 353 (emphasis in original) (internal citations
omitted).
    The petitioner attempts to force the Mangahas rule into the first Teague
exception, the “substantive law” category, citing three flawed rationales:
(1) that Mangahas sets forth a new rule of constitutional law; (2) it affects the
reach of Article 120 via the interpretation of Article 43, UCMJ; and (3) that it
directly alters the “range of conduct,” as well as the “class of persons,” subject
to punishment for sexual offenses under the UCMJ. However, the rule in Man-
gahas—that because rape was not punishable by death, it was not exempt from
the statute of limitations set forth in Article 43, UCMJ—only alters the proce-
dures by which one can be charged—specifically, the time limit before which
one must be charged—not the underlying conduct. See generally Nixon v. Hil-
ton, No. 18-3139-JWL, 2018 U.S. Dist. LEXIS 183106, at *11-12 (D. Kan. Oct.
25, 2018) (unpub. op.) (analyzing a petition for habeas corpus seeking to apply
Mangahas retroactively and holding that “the new rule in Mangahas does not
fit within either of the non-retroactivity exceptions set forth in Teague”); Hill
v. Rivera, No. 2:17CV00003-JLH, 2018 U.S. Dist. LEXIS 200223, at *8 (E.D.
Ark. Nov. 27, 2018) (unpub. op.) (“The Mangahas rule is not substantive.”).




                                       10
                          In Re Best, No. 201600134


Nothing in Mangahas alters the criminality of the petitioner’s underlying con-
duct; he remains guilty of the acts of rape and rape of a child and merely seeks
relief citing the now-invalidated procedure by which he was convicted.
    The second exception created by Teague is for “watershed rules of criminal
procedure,” without which the accuracy and “fundamental fairness” of the
criminal proceeding are questionable. Teague, 489 U.S. at 311-15. “In order to
qualify as watershed, a new rule must meet two requirements. First, the rule
must be necessary to prevent an impermissibly large risk of an inaccurate con-
viction. Second, the rule must alter our understanding of the bedrock proce-
dural elements essential to the fairness of a proceeding.” Whorton v. Bockting,
549 U.S. 406, 418 (2007) (citations and internal quotation marks omitted). This
exception is “extremely narrow,” and “it is unlikely that any such rules ha[ve]
yet to emerge.” Id. at 417 (alteration in original) (citation and internal quota-
tion marks omitted). Indeed, since Teague, the Supreme Court “ha[s] rejected
every claim that a new rule satisfied the requirements for watershed status.”
Id. at 418. See Hill v. Rivera, 2018 U.S. Dist. LEXIS 200223, at *10 (“The [Man-
gahas] rule here is not a watershed procedural rule that applies retroac-
tively.”). We, likewise, reject the petitioner’s claim that Mangahas announced
a “watershed rule.”
    Because we find that Mangahas does not have retroactive application, we
conclude that the petitioner has failed to establish a “clear and indisputable
right to the requested relief.” Cheney, 542 U.S. at 381.

                              III. CONCLUSION

   The Petition for Extraordinary Relief in the Nature of a Writ of Habeas
Corpus is DENIED.
   Senior Judge TANG and Judge LAWRENCE concur.


                                 FOR THE COURT:




                                 RODGER A. DREW, JR.
                                 Clerk of Court




                                       11